- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo  SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . CONTRACTS WITH RELATED PARTIES REFERENCE DATE 03/31/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance Subject and Characteristics of Contract R$ thousand Date R$ thousand Date 1 Endorsement from CPFL Energia granted to CPFL Geração for financing agreement executed with BNDES. The amount corresponds to the totality of that debt of CPFL Geração and there are no costs associated with this guarantee for Related Parties. Controlled 36.867 10/24/2001 11/15/2013 The guarantee is valid up to the full payment of the debt. 18.793 03/31/2010 2 Endorsement from CPFL Energia granted to the Ceran complex for financing agreement executed with BNDES. The amount corresponds to the totality of that debt of the Ceran complex and there are no costs associated with this guarantee for Related Parties. Controlled 435.805 02/09/2004 03/15/2023 The guarantee is valid up to the full payment of the debt. 464.690 03/31/2010 3 Endorsement from CPFL Energia granted to CPFL Paulista for financing agreement executed with BNDES  FINEM II. The amount corresponds to the totality of that debt of CPFL Paulista and there are no costs associated with this guarantee for Related Parties. Controlled 89.021 03/04/2005 12/15/2010 The guarantee is valid up to the full payment of the debt. 47.741 03/31/2010 4 Guarantee from CPFL Energia referring to RGEs 2 nd Issuance of Debentures  1 st tranche. The guarantee extends to compliance with 100% of the contract obligations. Controlled 230.000 05/12/2005 04/01/2011 The guarantee is valid up to the full payment of the debt. 29.229 03/31/2010 5 Endorsement granted to CPFL Piratininga by CPFL Energia for the 1 st Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 400.000 01/01/2006 01/01/2011 The guarantee is valid up to the full payment of the debt. 204.136 03/31/2010 6 100% surety from CPFL Energia granted to CPFL Paulista for the 3 rd Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 640.000 12/01/2006 12/01/2013 The surety is valid up to the full payment of the debt. 658.224 03/31/2010 7 Endorsement from CPFL Energia granted to the Ceran complex for supplementary financing agreement executed with BNDES. The amount corresponds to the totality of that debt of the Ceran complex and there are no costs associated with this guarantee for Related Parties. Controlled 180.000 06/12/2007 03/15/2023 The guarantee is valid up to the full payment of the debt. 184.382 03/31/2010 8 Endorsement from CPFL Energia granted to CPFL Paulista for financing agreement executed with BNDES  FINEM III. The amount corresponds to the totality of that debt of CPFL Paulista and there are no costs associated with this guarantee for Related Parties. Controlled 71.587 06/21/2007 12/16/2013 The guarantee is valid up to the full payment of the debt. 100.888 03/31/2010 CONTRACTS WITH RELATED PARTIES REFERENCE DATE 03/31/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance R$ thousand Date R$ thousand Date Subject and Characteristics of Contract 9 Endorsement from CPFL Energia granted to CPFL Piratininga for financing agreement executed with BNDES  FINEM II. The amount corresponds to the totality of that debt of CPFL Piratininga and there are no costs associated with this guarantee for Related Parties. Controlled 87.516 06/21/2007 12/16/2013 The guarantee is valid up to the full payment of the debt. 59.931 03/31/2010 10 Endorsement from CPFL Energia granted to the controlled company Foz do Chapecó Energia for financing agreement executed with BNDES. The amount corresponds to 60% of that debt of the controlled company and there are no costs associated with this guarantee for Related Parties. Controlled 979.893 09/04/2007 09/15/2027 The guarantee is valid up to the full payment of the debt. 979.893 03/31/2010 11 100% surety from CPFL Energia granted to RGE for the 3 rd Issuance of Debentures  1 st and 2 nd tranches. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 100.000 12/01/2007 12/01/2013 The surety is valid up to the full payment of the debt. 245.912 03/31/2010 12 Endorsement from CPFL Energia granted to CPFL Geração for the Agreement for onlending of funds raised abroad  BACEN Resolution 2770, aiming at meeting the Companys working capital needs. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 80.000 04/23/2007 04/23/2010 The guarantee is valid up to the full payment of the debt. 104.184 03/31/2010 13 100% surety from CPFL Energia granted to RGE for the 3 rd Issuance of Debentures  3 rd tranche. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 40.000 02/01/2008 12/01/2013 The surety is valid up to the full payment of the debt. 40.567 03/31/2010 14 Endorsement from CPFL Energia granted to CPFL Piratininga for financing agreement executed with BNDES  FINEM I. The amount corresponds to the totality of that debt of CPFL Piratininga and there are no costs associated with this guarantee for Related Parties. Controlled 33.567 03/04/2008 12/15/2010 The guarantee is valid up to the full payment of the debt. 17.777 03/31/2010 15 Endorsement from CPFL Energia granted to CPFL Geração for the Agreement for onlending of funds raised abroad  BACEN Resolution 2770, aiming at meeting the Companys working capital needs. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 230.760 03/10/2008 01/10/2011 The guarantee is valid up to the full payment of the debt. 293.230 03/31/2010 16 Endorsement from CPFL Energia granted to CPFL Geração for the Agreement for onlending of funds raised abroad  BACEN Resolution 2770, aiming at meeting the Companys working capital needs. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 176.000 03/14/2008 01/10/2011 The guarantee is valid up to the full payment of the debt. 227.543 03/31/2010 CONTRACTS WITH RELATED PARTIES REFERENCE DATE 03/31/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance Subject and Characteristics of Contract R$ thousand Date R$ thousand Date 17 100% surety from CPFL Energia granted to RGE for the 3 rd Issuance of Debentures  4 th and 5 th tranches. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 100.000 04/01/2008 12/01/2013 The surety is valid up to the full payment of the debt. 104.422 03/31/2010 18 Endorsement from CPFL Energia granted to CPFL Santa Cruz for the Agreement for onlending of funds for working capital needs. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 34.000 06/12/2008 06/10/2011 The guarantee is valid up to the full payment of the debt. 41.681 03/31/2010 19 Endorsement from CPFL Energia granted to CPFL Paulista for financing agreement executed with BNDES  FINEM IV. The amount corresponds to the totality of that debt of CPFL Paulista and there are no costs associated with this guarantee for Related Parties. Controlled 104.809 06/15/2008 12/15/2014 The guarantee is valid up to the full payment of the debt. 234.311 03/31/2010 20 Endorsement from CPFL Energia granted to CPFL Santa Cruz forfinancing agreement executed with BNDES  FINEM. The amountcorresponds to the totality of that debt of CPFL Santa Cruz andthere are no costs associated with this guarantee for RelatedParties. Controlled 2.230 06/24/2008 05/15/2015 The guarantee is valid up to the full payment of the debt. 9.320 03/31/2010 21 Endorsement from CPFL Energia granted to CPFL Piratininga forfinancing agreement executed with BNDES  FINEM III. Theamount corresponds to the totality of that debt of CPFL Piratininga and there are no costs associated with this guarantee for RelatedParties. Controlled 80.482 06/25/2008 12/15/2014 The guarantee is valid up to the full payment of the debt. 99.740 03/31/2010 22 100% surety from CPFL Energia granted to RGE for financing agreement executed with BNDES  FINEM IV. The amount corresponds to the totality of that debt of RGE and there are no costs associated with this surety for Related Parties. Controlled 76.000 06/25/2008 12/15/2014 The surety is valid up to the full payment of the debt. 164.753 03/31/2010 23 Endorsement from CPFL Energia granted to CPFL Mococa for financing agreement executed with BNDES  FINEM. The amount corresponds to the totality of that debt of CPFL Mococa and there are no costs associated with this guarantee for Related Parties. Controlled 3.000 07/25/2008 06/15/2015 The guarantee is valid up to the full payment of the debt. 3.018 03/31/2010 24 Endorsement from CPFL Energia granted to CPFL Jaguari for financing agreement executed with BNDES  FINEM. The amount corresponds to the totality of that debt of CPFL Jaguari and there are no costs associated with this guarantee for Related Parties. Controlled 2.466 08/27/2008 05/15/2015 The guarantee is valid up to the full payment of the debt. 2.498 03/31/2010 CONTRACTS WITH RELATED PARTIES REFERENCE DATE 03/31/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance Subject and Characteristics of Contract R$ thousand Date R$ thousand Date 25 Guarantee from CPFL Energia referring to CPFL Piratiningas 2 nd Issuance of Debentures. The guarantee extends to compliance with 100% of the contract obligations. Controlled 100.000 10/01/2008 05/02/2011 The guarantee is valid up to the full payment of the debt. 104.389 03/31/2010 26 Endorsement from CPFL Energia granted to CPFL Geração for the Agreement for onlending of funds for working capital needs. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 100.000 11/17/2008 03/09/2011 The guarantee is valid up to the full payment of the debt. 100.558 03/31/2010 27 Endorsement from CPFL Energia granted to CPFL Sul Paulista for financing agreement executed with BNDES  FINEM. The amount corresponds to the totality of that debt of CPFL Sul Paulista and there are no costs associated with this guarantee for Related Parties. Controlled 3.300 12/23/2008 11/16/2015 The guarantee is valid up to the full payment of the debt. 3.347 03/31/2010 28 Endorsement from CPFL Energia granted to CPFL Leste Paulista for financing agreement executed with BNDES  FINEM. The amount corresponds to the totality of that debt of CPFL Leste Paulista and there are no costs associated with this guarantee for Related Parties. Controlled 2.000 12/23/2008 11/16/2015 The guarantee is valid up to the full payment of the debt. 2.023 03/31/2010 29 Endorsement from CPFL Energia granted to CPFL Geração for financing agreement executed with BNDES. The amount corresponds to the totality of that debt of CPFL Geração and there are no costs associated with this guarantee for Related Parties. Controlled 19.135 04/15/2009 08/16/2010 The guarantee is valid up to the full payment of the debt. 56 03/31/2010 30 Guarantee from CPFL Energia referring to RGEs 4 th Issuance of Debentures. The guarantee extends to compliance with 100% of the contract obligations. Controlled 180.000 07/01/2009 07/01/2011 The guarantee is valid up to the full payment of the debt. 189.060 03/31/2010 31 100% surety from CPFL Energia granted to CPFL Paulista for the 4 th Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 178.000 07/01/2009 07/01/2011 The surety is valid up to the full payment of the debt. 178.840 03/31/2010 32 Guarantee from CPFL Energia referring to CPFL Geraçãos 2 nd Issuance of Debentures. The guarantee extends to compliance with 100% of the contract obligations. Controlled 425.250 07/01/2009 07/01/2011 The guarantee is valid up to the full payment of the debt. 434.539 03/31/2010 33 100% surety from CPFL Energia granted to CPFL Jaguari for the 1 st Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 10.000 07/01/2009 07/01/2011 The surety is valid up to the full payment of the debt. 10.223 03/31/2010 CONTRACTS WITH RELATED PARTIES REFERENCE DATE 03/31/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance Subject and Characteristics of Contract R$ thousand Date R$ thousand Date 34 100% surety from CPFL Energia granted to CPFL Leste Paulista for the 1 st Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 24.000 07/01/2009 07/01/2011 The surety is valid up to the full payment of the debt. 24.534 03/31/2010 35 100% surety from CPFL Energia granted to CPFL Sul Paulista for the 1 st Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 16.000 07/01/2009 07/01/2011 The surety is valid up to the full payment of the debt. 16.353 03/31/2010 36 100% surety from CPFL Energia granted to CPFL Brasil for the 1 st Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 165.000 07/01/2009 07/01/2011 The surety is valid up to the full payment of the debt. 168.644 03/31/2010 37 Surety rendered by CPFL Energia on the occasion of the drawdown of the 4 th financing installment of Foz do Chapecó project executed with BNDES and Onlending Banks, related to the participation of the shareholder Chapecoense Energia in the financing granted to the controlled company Foz do Chapecó Energia. The amount corresponds to 40% of the installment disbursed and there are no costs associated with this surety for Related Parties. Controlled 77.398 05/18/2009 05/18/2010 The surety is valid for one year. 77.398 03/31/2010 38 Surety rendered by CPFL Energia on the occasion of the drawdown of the 2 nd financing installment of Foz do Chapecó project executed with BNDES and Onlending Banks, related to the participation of the shareholder Chapecoense Energia in the financing granted to the controlled company Foz do Chapecó Energia. The amount corresponds to 40% of the installment disbursed and there are no costs associated with this surety for Related Parties. Controlled 133.154 06/02/2009 06/02/2010 The surety is valid for one year. 133.154 03/31/2010 39 Surety rendered by CPFL Energia on the occasion of the drawdown of the 3 rd financing installment of Foz do Chapecó project executed with BNDES and Onlending Banks, related to the participation of the shareholder Chapecoense Energia in the financing granted to the controlled company Foz do Chapecó Energia. The amount corresponds to 40% of the installment disbursed and there are no costs associated with this surety for Related Parties. Controlled 87.889 09/14/2009 09/14/2010 The surety is valid for one year. 87.889 03/31/2010 CONTRACTS WITH RELATED PARTIES REFERENCE DATE 03/31/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance Subject and Characteristics of Contract R$ thousand Date R$ thousand Date 40 Surety rendered by CPFL Energia on the occasion of the drawdown of the 5 th financing installment of Foz do Chapecó project executed with BNDES and Onlending Banks, related to the participation of the shareholder Chapecoense Energia in the financing granted to the controlled company Foz do Chapecó Energia. The amount corresponds to 40% of the installment disbursed and there are no costs associated with this surety for Related Parties. Controlled 80.444 09/15/2009 09/15/2010 The surety is valid for one year. 80.444 03/31/2010 41 Surety rendered by CPFL Energia on the occasion of the drawdown of the 1 st financing installment of Foz do Chapecó project executed with BNDES and Onlending Banks, related to the participation of the shareholder Chapecoense Energia in the financing granted to the controlled company Foz do Chapecó Energia. The amount corresponds to 40% of the installment disbursed and there are no costs associated with this surety for Related Parties. Controlled 213.302 10/14/2009 10/14/2010 The surety is valid for one year. 213.302 03/31/2010 42 70% surety from CPFL Energia granted to Epasa for the 1 st Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 450.000 09/01/2009 10/30/2010 The surety is valid up to the full payment of the debt. 467.279 03/31/2010 43 Endorsement from CPFL Energia granted to CPFL Geração for the Agreement for onlending of funds for working capital needs. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 99.075 12/14/2009 01/13/2010 The guarantee is valid up to the full payment of the debt. 99.485 03/31/2010 44 Endorsement from CPFL Energia granted to CPFL Bioenergia for financing agreement executed with BNDES. The amount corresponds to the totality of that debt of CPFL Bioenergia and there are no costs associated with this guarantee for Related Parties. Controlled 45.491 12/29/2009 05/15/2023 The guarantee is valid up to the full payment of the debt. 46.133 03/31/2010 45 Surety rendered by CPFL Energia on the occasion of the drawdown of the 6 th financing installment of Foz do Chapecó project executed with BNDES and Onlending Banks, related to the participation of the shareholder Chapecoense Energia in the financing granted to the controlled company Foz do Chapecó Energia. The amount corresponds to 40% of the installment disbursed and there are no costs associated with this surety for Related Parties. Controlled 72.370 03/10/2010 03/10/2011 The surety is valid for one year. 72.370 03/31/2010 CONTRACTS WITH RELATED PARTIES REFERENCE DATE 03/31/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance Subject and Characteristics of Contract R$ thousand Date R$ thousand Date 46 Endorsement from CPFL Energia granted to CPFL Piratininga for the Agreement for onlending of funds for working capital needs executed with BNDES. The amount corresponds to the totality of that debt of CPFL Piratininga and there are no costs associated with this guarantee for Related Parties. Controlled 50.000 03/11/2010 01/15/2013 The guarantee is valid up to the full payment of the debt. 50.291 03/31/2010 (1) The company shall disclose all contracts in force with each related party, whenever an amount equal or higher than R$ 200,000.00, or else equal or higher than 1% of the Companys Shareholders Equity (the one most recently disclosed), whichever is higher, is reached in one or in successive contracts, with or without the same purpose, in any one-year period. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 14, 2010 CPFL ENERGIA S.A. By: /
